Per Curiam.

In his objections to the board’s findings and recommendations, respondent asserts that the board’s findings of the various violations were not supported by the evidence. He further asserts that the sanction sought to be imposed was not warranted by the facts of this case.
Upon examination of the record, it is our conclusion that the respondent’s contentions must be rejected. First, although the testimony was conflicting, there was ample evidence to justify the board’s findings that respondent violated DR 1-102(A)(4) and (6), DR 2-106, DR 2-107(A) and DR 9-101(C) of the Code of Professional Responsibility. Second, we do not agree that the sanction imposed is unduly harsh in light of the circumstances presented. See Ohio State Bar Assn. v. Consoldane (1977), 50 Ohio St. 2d 337 [4 O.O.3d 477],
Accordingly, respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.